     Case: 1:17-cv-01886 Document #: 113 Filed: 12/13/18 Page 1 of 1 PageID #:1204



                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

R.F. TECHNOLOGIES, INC., an Illinois                       )
Corporation, and BOB NOORIAN, Individually,                )
                                                           )
                 Plaintiffs,                               )
v.                                                                 Case No. 1:17-cv-01886
                                                           )
                                                           )
LECLAIR RYAN, P.C., a Virginia professional                )
Corporation, and THOMAS O'LEARY, Individually,             )
                                                           )
                 Defendants.                               )
                                                           )
LECLAIR RYAN, P.C., a Virginia professional                )
corporation, and THOMAS O’LEARY,                           )
                                                           )
                 Third-Party Plaintiffs,                   )
v.                                                         )
                                                           )
MARK C. GOLDENBERG and GOLDENBERG                          )
HELLER & ANTOGNOLI, P.C.                                   )
                 Third-Party Defendants.                   )

                       PROOF OF SERVICE OF DISCOVERY DOCUMENTS

     TO:      Joseph R. Marconi /marconij@jbltd.com      Amir R. Tahmassebi / amir@konicekdillonlaw.com
              Victor J. Pioli / pioliv@jbltd.com         Andrew M. Cook / acook@konicekdillonlaw.com
              Ava Caffarini / acaffarinia@jbltd.com      Konicek & Dillon, P.C.
              Johnson & Bell                             21 West State Street
              33 West Monroe St., Suite 2700             Geneva, IL 60134
              Chicago, IL 60603-5404

PLEASE TAKE NOTICE THAT on December 13, 2018, we served Defendants/Third Party Plaintiffs’
Answers to Third Party Defendants’ First Set of Interrogatories.

                                                        Defendants / Third Party Plaintiffs, LECLAIR
                                                        RYAN, P.C. and THOMAS O’LEARY

                                                 By:      /s/ Peter D. Sullivan
                                                           One of Their Attorneys
Peter D. Sullivan / #6481940 / psullivan@hinshawlaw.com
Leigh Bonsall / #6302440 / lbonsall@hinshawlaw.com
Hinshaw & Culbertson LLP
151 N. Franklin Street, Suite 2500
Chicago, IL 60606
312-704-3000
                                        CERTIFICATE OF SERVICE
I hereby certify that on Thu, Dec 13, 2018, the forgoing Proof of Service of Discovery Documents was
electronically filed with the Clerk of the U.S. District Court, using the CM/ECF system reflecting service to be
served upon all parties of record.
                                                                      /s/ Peter D. Sullivan
                                                                         Peter D. Sullivan


                                                                                              302957963v1 0993713
